Dear Director Ward,
The Attorney General is in receipt of your request for an opinion which is to supplement the prior Attorney General's Opinion No. 79-44 concerning the administration of funds received by the Department of Transportation for railroad planning and assistance programs. You have asked, substantially the following question:
Does Article X, Section 15, Oklahoma Constitution, apply to Federal orprivate funds when they have been received and placed in a StateTreasury, although they are placed in their own separate accounts, so asto preclude the State from using these federal and private funds forpurposes which would violate Article X, Section 15 if the funds were Statefunds?
When funds obtained from private, state or federal sources are placed in the State Treasury, the funds assume the nature of State money. The funds may be segregated and held in special accounts but will be disbursed on State warrants.
Article X, Section 15 of the Constitution of the State of Oklahoma states that:
  "the credit of the State shall not be given, placed or loaned to any individual company, corporation, or association, municipality, or political subdivision of the State; nor shall the State become an owner or stockholder in, nor make donation by gift subscription to stock, by tax or otherwise to any company, association or corporation."
66 Ohio St. 309 states that:
  "there is hereby created in the State Treasurer's office a revolving fund for the Department, to be designated the Oklahoma Railroad Maintenance Revolving Fund. The fund shall be composed of all revenues generated by the provisions of 68 Ohio St. 2201[68-2201] et seq., which are beginning January 1, 1978, henceforth levied for and dedicated to the implementation of the divisions of this Act together with any federal grants, private donations and accumulated interest thereon."
It is, therefore, the opinion of the Attorney General that yourquestion be answered as follows:
When the Oklahoma Department of Transportation accepts federal andprivate funds which are deposited in the State Treasury even throughsegregated or placed in special accounts, the monies assume the characterof State money and the Department would be prohibited from disbursingsaid funds to a company, association or corporation that would be inviolation of the proscriptions of Article X, Section 15 of theConstitution of the State of Oklahoma.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
VICTOR G. HILL, JR., ASSISTANT ATTORNEY GENERAL